Case 7:19-mj-00886 Document 1 Filed on 04/19/19 in TXSD Page 1 of 1

 

 

AO 91 (Rev 8/0]) CriminalComplaint 1 ‘ ugo|t§t?lesnh`latnels€t?ligttg?%g?:$n
4 Hl$L
United States District Court APR 18 2019

SOUTHERN DISTRICT OF
MCALLEN DIVISION

 

 

UNlTED STATES OF AMER!CA
V- . CRIMINAL COMPLAINT
, Ciro Verdin-Robledo

C'ase Number: M-19-0886-M
AKA: Jose Rau| Alvarez

IAE YOB: 1 972
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about April 17, 2019 \ in Hidalqo COunty, in

- the southern ois'trict of Texés
(Track Statutory Language of Ojjfense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance oflaw, and thereafter

was found near Abram, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

1 in violation of Title 8 United States Code, Section(s) 1326 (Felony)
l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Ciro Verdin-Robledo was encountered by Border Patrol Agents near Abram, Texas on April 17, 2019. The investigating agent
established that the Defendant was a_n undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 17, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on March 12, 2019, through Laredo, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On July 16, 2018, the Defendant was convicted of Driving While Intoxicated and was sentenced to two (2) years confinement

 

C§\ntinued on the atta hed sheet and made a part of this complaint EYes
Wl\ l\~\h@‘\§€> ' - 0
‘1/1'\'1‘1 0 @~“ W` M:;%%¢M
. 6

 

S before me and subscribed in my presence, / Signature ompl ir`\ant

April 19, 2019 § ZLQ/--*"' Ke||en Meador Senior Patrol Agent

 

 

Peter E. Ormsby , U.S. Magistrate Judge /‘O-Z ;M

Name and Tit|e of Juc|icia| Officer - ` ‘ Signature of Judicia| Officer

 

